483 So.2d 767 (1986)
H.P.S. INC. OF FLORIDA, a Florida Corporation, Appellant,
v.
Allan B. WILLIS, et al., Appellees.
No. 85-247.
District Court of Appeal of Florida, Fifth District.
February 6, 1986.
Rehearing Denied March 4, 1986.
Harvey M. Alper of Massey, Alper & Walden, P.A., Altamonte Springs, for appellant.
Jacqueline R. Griffin of Peirsol, Boroughs, Grimm, Bennett & Griffin, P.A., Orlando, for appellees.
COWART, Judge.
On motion for summary judgment the trial court held, as a matter of law, that a particular print shop business was not an enterprise "whose principal business is the sale of merchandise from stock, including those who manufacture what they sell," within the meaning of that provision in the Uniform Commercial Code Bulk Sales Act (§ 676.102(3), Fla. Stat. (1983)). We agree.
While the ordinary custom print shop "stocks" supplies of paper and chemicals *768 for use in filling customer's printing orders and may sell some preprinted items, its principal business is providing a service rather than selling merchandise from stock and is not the type of business concerning which a creditor would normally extend unsecured credit relying on the value of a stock of merchandise or inventory held for sale.
AFFIRMED.
ORFINGER, J., and SCHWARTZ, A.R., Associate Judge, concur.